     Case 2:18-cv-03321-SRB-JZB Document 19 Filed 04/16/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Kevin D. Woods,                                  No. CV-18-03321-PHX-SRB (JZB)
10                         Plaintiff,
                                                        SCHEDULING ORDER
11    v.
12    Corizon Health, et al.,
13                         Defendants.
14
15           Plaintiff, proceeding pro se, having filed a complaint pursuant to 42 U.S.C. § 1983,
16   and Defendants having answered, the Court issues this Scheduling Order.
17           IT IS ORDERED that the parties must comply with the following deadlines and
18   discovery orders:
19           1.    Deadline for Joining Parties and Amending Pleadings
20           Motions to join parties or for leave to amend pleadings shall be filed by July 10,
21   2019.
22           2.    Depositions
23           Defendants may take Plaintiff’s deposition no later than August 9, 2019. The Court
24   grants Defendants leave to depose Plaintiff pursuant to Rule 30(a)(2)(B) of the Federal
25   Rules of Civil Procedure. The deposition may be conducted telephonically at Defendants’
26   option.
27
28
     Case 2:18-cv-03321-SRB-JZB Document 19 Filed 04/16/19 Page 2 of 3



 1          Due to logistical issues, self-represented incarcerated parties may not take
 2   depositions without first obtaining the Court’s permission, which will only be granted upon
 3   a showing of exceptional circumstances.
 4          3.     Written Discovery
 5                 a.     All interrogatories, requests for production of documents, and
 6   requests for admissions shall be served no later than September 9, 2019. Responses to
 7   discovery must be served within the time provided by the Federal Rules of Civil Procedure
 8   unless the parties stipulate otherwise in writing.
 9                 b.     Each party is limited to 25 interrogatories, including subparts, from
10   each party to another party. Each party is limited to 15 requests for production, including
11   subparts, from each party to another party. Each party is limited to 10 requests for
12   admission, including subparts, from each party to another party.
13          4.     Discovery Disputes
14                 a.     The parties shall not file motions concerning a discovery dispute
15   without first seeking to resolve the matter through personal or telephonic consultation and
16   sincere effort as required by Rule 37(a) of the Federal Rules of Civil Procedure and Rule
17   7.2(j) of the Local Rules of Civil Procedure. The moving party’s motion must include a
18   statement certifying that, after in-person or telephonic consultation, and sincere efforts to
19   do so, the parties have been unable to resolve the discovery dispute. LRCiv 7.2(j).
20                 b.     All motions regarding discovery must be filed no later than October
21   8, 2019.
22          5.     Deadline for Filing Dispositive Motions
23                 a.     Dispositive motions shall be filed no later than December 9, 2019.
24   Such motions must fully comply with the Federal Rules of Civil Procedure and the Local
25   Rules of Civil Procedure.
26                 b.     If Defendants file a motion for summary judgment under Rule 56 of
27   the Federal Rules of Civil Procedure based on Plaintiff’s failure to exhaust prison
28   administrative remedies as required by 42 U.S.C. § 1997e(a) and the Court denies that


                                                 -2-
     Case 2:18-cv-03321-SRB-JZB Document 19 Filed 04/16/19 Page 3 of 3



 1   motion, Defendants may file a second motion for summary judgment without requesting
 2   permission from the Court. Otherwise, no party may file more than one motion for
 3   summary judgment under Rule 56 unless permission is first obtained from the Court.
 4                   c.    Failure to respond to a motion within the time periods provided in
 5   LRCiv 7.2 or in an Order issued by the Court may be deemed consent to the denial or
 6   granting of the motion and the Court may dispose of the motion summarily pursuant to
 7   LRCiv 7.2(i).
 8          6.       Notice of Readiness for Deadline for Proposed Pretrial Order
 9          Within 10 days of the Court ruling on the dispositive motions, or if no motions are
10   filed, within 10 days after the expiration of the dispositive motion deadline, Defendant shall
11   notify the Court that the parties are ready for the Court to set a deadline for them to file a
12   joint proposed joint pretrial order.     The assigned District Judge will then issue an
13   appropriate order.
14          7.       The Deadlines Are Firm
15          The parties are advised that the Court will enforce the deadlines set forth in this
16   Order; the parties should plan their litigation activities accordingly.
17          Dated this 16th day of April, 2019.
18
19
20                                                  Honorable John Z. Boyle
                                                    United States Magistrate Judge
21
22
23
24
25
26
27
28


                                                  -3-
